 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlastics Transport Inc. and Stafford Trucking Inc.andLocal 330,General Chauffeurs,Salesdrivers andHelpers,affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Case 38-CA-985September 7, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn April 29, 1971, Trial Examiner Paul E. Wellissued his Decision in the above-entitled proceeding,finding that Respondents had engaged in and wereengaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter theRespondents filed exceptions to the Trial Examiner'sDecision and a brief in support thereof, and theGeneral Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondents, Plastics Transport Inc., Waterman,Illinois, and Stafford Trucking Inc., Portage, Wiscon-sin, their officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'srecommended Order.3IThe Respondents' request for oral argument is denied, since, in ouropinion, the record, including the transcript, exhibits, and exceptions andbriefs, adequately presents the issues and the positions of the parties2 In the exceptions the Respondents allege bias and prejudice on thepart of the Trial Examiner Upon a careful analysis of the whole record, wefind nothing to support Respondents' allegations Accordingly, they arerejected, as lacking in merit3Member Kennedy agrees with Member Fanning and Member Jenkinsthat Respondents violated Section 8(a)(I), (3), and (5) as found by the TrialExaminerWith respect to theremedy,however, Member Kennedy wouldorder the Respondents, in the alternative, to offer reinstatement to thediscrimmateesby eitherreestablishing the terminal at Waterman,Illinois,or offering reinstatement to the discriminatees at its Portage,Wisconsin,terminal, togetherwith payingtheirmoving expenses.He would order theRespondents to make the discnminatees wholefor any lossof pay sufferedby payingeach of them a sum of money equal to the amount he wouldhave earned as wagesfromthe date of his termination to the date hesecuresequivalent employment elsewhere or Respondents offer himreinstatement at either the Waterman or Portage terminal.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On August 10, 1970,Local 330, General Chauffeurs, Salesdrivers and Helpers,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,hereinafter called the Charging Party, filed a charge withtheRegional Director for Subregion 38 of the NationalLaborRelationsBoard, hereinafter called the Board,alleging that Plastics Transport Inc. and Stafford TruckingInc., hereinafter called Respondent Plastic and RespondentStafford or, jointly, Respondents, violated Section8(a)(1),(3), and (5) of the National Labor Relations Act by failingand refusing to bargain with the Union, by attempting tonegotiate with the employees represented by the Union,and by threatening loss of employment. On October 5,1970, the said Regional Director on behalf of the GeneralCounsel of the Board issued a complaint and notice ofhearing alleging that Respondents are affiliated businessesand constitute a single-integrated business enterprise, thatRespondents violated Section 8(a)(1) of the Act bypromising benefits, threatening reprisals, refusing tobargainwith the Union as the collective-bargainingrepresentative in an appropriate unit, negotiating with theemployees in derogation of the Union's rights to negotiate,removing the equipment from one of Respondents'terminals, ceasing operations without bargaining with theUnion, and by failing and refusing to reinstate, on theirunconditional application, employees who engaged in anunfair labor practice strike to protest the above unfair laborpractices.By its duly filed answer Respondents denied that they arean integrated operation and denied the commission of anyunfair labor practices. On the issues thus joined the mattercame up for hearing before me in Ottawa, Illinois, onJanuary 19 through January 22, 1971. All parties wererepresented by counsel and had an opportunity to examineand cross-examinewitnessesand introduce relevantevidence, to argue orally, and to file briefs. Briefs have beenreceived from the General Counsel, the Charging Party,and Respondents.Thereafter affidavits were forwarded to me by counselfor the Charging Party and counsel for Respondentsconcerning a telephone conversation between the twolawyers. The affidavits were not wholly consistent witheach other but revealed the existence of a possible issue,one determination of which could afford Respondents adefense to the refusal-to-bargain charge. Accordingly Iordered the hearing reopened and called both attorneys asthe Trial Examiner's witnesses and examined them withregard to the telephone call which was the subject of theaffidavit.Each counsel cross-examined the other and theGeneral Counsel cross-examined both.193 NLRB No. 10 PLASTICS TRANSPORT INC.All parties waived the filing of additional briefs.Upon the entire record in this case and in considerationof the briefs, I make the following.FINDINGSAND CONCLUSIONSIBUSINESS OF THE RESPONDENTSRespondent Stafford isan interstatehauler of silicatesand between points inWisconsin, Illinois, Indiana,Michigan, and Iowa with annual gross revenue in excess of$50,000 and is engaged in commerce within the meaning ofthe Act. Respondent Stafford operates under a license orauthority granted by the Federal Interstate CommerceCommission.In the year 1966 Jack Stafford, president and majoritystockholder of Respondent Stafford, purchased a corpora-tionknown as Plastics Transport Inc , to obtain itsintrastate trucking rights in the State of Illinois. Staffordwas advised at this time that he could not incorporatePlastics Transport Inc. into Stafford Trucking because hedid not apply for rights in Illinois under Stafford's name.After purchasing the stock of Plastics Transport Inc.'Stafford divided the shares in the corporation between histwo sons, Robert and James, hoping that he could get theminvolved in the trucking business. Stafford however at thattime retained the presidency of Respondent Plastics andremainedat all timesuntil the present the general managerof its operation. The board of directors of RespondentPlastics,aspresently constituted, consists ofRobertStafford and James Stafford (the sons who own the stock),Wilcy Stafford, apparently a daughter of the Staffordfamily, Grace Stafford, who is Mrs. Jack Stafford, and JackStafford.The board of directors of Stafford Truckingincludes Jack Stafford, Grace Stafford, and Wilcy Staffordwith Jack as the president, Wilcy the vice president, andGrace as secretary-treasurer.Robert Stafford, called as a witness, testified that he isemployed full time by American Motors as a supervisor ofindustrialengineeringand that his brother, James, isemployed fulltime as amechanic and part-time managerforRespondent StaffordinitsPortage,Wisconsin,terminal.He stated that he has not been involved in theday-to-day operations of Respondent Plastics but could notspeak for his brother in that regard. He testified that hereceived his share of ownership of Respondent Plastics as agift from his father, contributed nothing to the cost ofRespondent Plastics and has received no dividends onthoseshares.He testified that his father, Jack Stafford, isrunningthe business of Respondent Plastics for him and hisbrother.Robert Huber, who is the general manager of Respon-dent Plastics' terminal in Waterman, Illinois, testified thathe was first employed by Respondent Stafford as a driver in1961 and continued in that capacity until March 1969 whenhe was transferred to Stafford's terminal in Ottawa, Illinois,which had been opened approximately 4 years before. Hewas the manager of all Stafford trucking operations in theState of Illinois, reported only to Jack Stafford and hired allthe employees employed at the Stafford terminal in Ottawa.PlasticsTransport Inc was apparently not operating at that timeStafford purchased the corporate shell and the authority granted Plastics55In July 1969, following organization by a labor organiza-tion of the employees at Stafford's Ottawa terminal, theterminal was closed down and the operation moved toWaterman,Illinois,with Huber continuing as the managerbut with a new crew of employees.When Huber commenced operations in Waterman,Illinois, the drivers operating from that terminal weredrivers who had been employed by Respondent Stafford inWisconsin and were sent to Ottawa by Stafford. Thereafterthese drivers were replaced with drivers hired locally byHuber in Waterman.On January 1, 1970, the name of the operation inWaterman,Illinois,was changed from Stafford TruckingInc. to Plastics Transport Inc. No other change in theWaterman operation took place at that time. All driverswho had been employed by Respondent Stafford continuedtowork for Respondent Plastics, driving the sameequipment and serving the same customers. Hubercontinued to receive his instructions and orders from JackStafford and to send his bills of lading to Jack Stafford. Thepaychecks,which now bore the name of RespondentPlastics, continued to be signed by Mrs. Jack Stafford.The drivers at the Waterman terminal before and afterJanuary 1, 1970, drove both interstate and intrastate loads.The interstate loads were driven under authonty assignedto Respondent Stafford by the ICC and the intrastate loadsunder rights assigned to Respondent Plastics by the State ofIllinois. It is conceded that the drivers spent about an equalamount of time driving under Stafford's rights and Plastics'rights.All equipment used was the property of RespondentStafford and boreitsname.Huber was unaware of anylease agreement between the Respondents for the equip-ment.Prior to 1970, according to the testimony of Robert J.Tobin,CPA, who has done the accounting for bothRespondents since 1966, the wages of all of the drivers andallpersonnel concerned with Respondent Plastics werepaid by Respondent Stafford. This led to a profit showingforRespondent Plastics which Tobin considered to beexcessive and difficult to justify. Accordingly he suggestedto Grace Stafford that a different accounting system shouldbe set up to more accurately reflect the profit and losspicture of Respondent Plastics as a separate corporation.Probably as a result of his recommendation, Grace Stafforddirected Tobin to allocate all the expenses of the Watermanterminal and payrolls to Respondent Plastics rather thanRespondent Stafford. Tobin testified candidly that it was asunrealistic to attribute all the expenses to RespondentPlastics as it was previously to attribute them to Staffordinasmuch as half of the business of the Illinois terminal wasoperated under Stafford's ICC authority. The result of thechange was that although Respondent Plastics' businessincreased somewhat in the last year of its operation thebooks now showed a large loss rather than a profit as ineach of the previous years. This loss was of such nature thatitwiped out all of the accumulated profits and leftTransport Inc to operateintrastate in the State of Illinois 56DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent Plastics on paper owing Respondent Stafford asum of some $25,000.2The evidence reveals that except to the extent that Hubersolicited business, all business conducted by RespondentPlastics in Illinois was generated by Jack Stafford andRespondent Stafford. All management other than Huber'son-the-spotmanagement at the Waterman terminal wassupplied by Jack Stafford and his wife, Grace. The solesupervision was embodied in Manager Huber, who hadbeen a Stafford employee paid by Stafford until January 1,1970. Thereafter until August 15 he was paid by Plasticsand, the terminal having been shut down on August 15, hispayment by Respondent Stafford resumed until he resignedfrom Stafford's employment in October 1970.3Iconclude that the General Counsel has met his burdenof showing that the two Respondents are in a fact a single,integratedemployer and that jurisdiction should beasserted on the basis of Respondent Stafford's interstateoperations. I find that Respondents are a single, integratedemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.H. THE LABORORGANIZATION INVOLVEDThe Charging Partyis and at all times relevant hereto hasbeen alabororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn August 3, 1970, Jim Smith, the business agent of theCharging Party, came to the Waterman terminal and metwithManager Huber. He informed Huber that he hadcards authorizing the Charging Party to represent all of thesix regular drivers then employed at the Waterman terminaland asked for recognition. Huber informed Smith that hehad no authority to recognize the Union and stated that hewould get in touch with Jack Stafford and inform him oftheUnion's demand. Huber at that time examined thecards and agreed that they were authentic.4That afternoon Huber telephoned Jack Stafford at hishome and informed him of the demand for recognition, andthat he had examined the cards and found them valid.Stafford replied that he would have to shut the terminaldown if the Union came in because he could not afford theUnion. After talking the matter over he agreed that hewould come down on August 5 and told Huber to set up ameeting with the employees so that he could speak to them.During this conversation Jack Stafford mentioned his sonRobert in connection with Respondent Plastics; this wasthe first indication to Huber that Robert had anything to dowith Respondent Plastics.The meeting was held between the six drivers, Stafford,and Huber on the afternoon of August 5, 1970. When theemployees were informed of the meeting, they delegatedone of their number, Edward Harding, to inform the Unionof it.Harding talked to Smith by telephone and Smithstated that he would be unable to attend the meeting but2 it should be pointed out that the only change was in the bookkeeping,no change in operations took place3Huber is now employed as a truckdriver by another companyunrelated to the Stafford operationdelegated Harding to speak for the men and to requestrecognition from Jack Stafford. The meeting commencedwith Harding identifying himself as a spokesman for themen and asking Stafford for recognition. Stafford count-ered with the statement that he would not grant recognitionand wanted to know what the employees wanted. One ofthe employees, Allen Priar, stated in words or substancethat they wanted a union contract and that the contract ratewas $4 an hour and 14 cents a mile. Stafford stated that hecould not afford this rate and offered $3.15 an hour and 10cents a mile but no union contract. He also stated that hewould shut down the terminal before he would sign a unioncontract and that no one was going to tell him how to runhis business. During the conversation another employee,John Modglin, who had recently had an accident and hadhad difficulty with the insurance coverage because of it,entered into a discussion with Jack Stafford about theaccident insurance and workmen's compensation insuranceduring the course of which Stafford stated that he wasgoing to talk to a man in a few days about an insurancepolicy that Stafford believed would be better for theemployees. One of the employees finally asked Stafforddirectly what he would offer and he offered $3.25 an hourfor loading and unloading plus 10 cents a mile but withouta union. An employee asked Stafford what he had againstunions. Stafford said he had nothing against unions otherthan that he did not want themrunninghis business andmentioned that he hadoncebelonged to the MusiciansUnion. Just before the meeting was completed, Staffordsaid, "Well this is the offer; take it or leave it but I'll tell youone thing boys, there's no union going to be in my business.If you want to go union go elsewheres and work." 5The employees assembled outside the office and agreedthat they would not accept Stafford's offer of $3.25 an hourand 10 cents a mile without a union but would insist on aunion contract. They agreed that they would immediatelygo on strike unless Stafford agreed to this in principle. Thestrike apparently was occasioned by Stafford's statementthat if the employeesinsistedon a union contract andwould not accept his offer he would remove the trucks backtohisWisconsin base. The men communicated theirdecision to strike to Stafford as he was leaving. He statedthat they had until Saturday to accept his terms or he wouldremove the trucks.A picket line was formed on August 5 and continuedthereafter for about a week.On August 8, Saturday, the men assembled at the plantand Stafford arrived in his car with drivers from his Portageoperation. Stafford ascertained from Huber that the menwere determined not to accept his offer without a unioncontract and attempted to move the trucks. The mencaused a tandem trailer which was passing at that time topark in front of the door to the garage so that the tractorscould not be taken out of the garage and the men alsoparked their cars in front of the trailers so that the trailerscould not be removed. This impass continued for about anhour until the local police were called and prevailed on the4Thereisno issue concerning the authenticity of the authorizationcards signedby the six drivers.SThequotation is from the testimony of Modglin,whom I credit.Stafford's denial of this statement is discredited. PLASTICS TRANSPORT INC.57men to move the tractor and their automobiles.Thereuponthe trucks were driven away.During this period of time, foran hour or an hour and a half,Stafford sat in Harding'sautomobile talking with Harding and employee Baconabout the trucking industry in general and Stafford'soperation in particular.During the course of this conversa-tion Stafford again reiterated that he would not sign acontract with the Union for the Plastics operation butwould close it up first.Stafford testified that the subject of closing the Water-man terminal had been discussed between him and his wifefor a considerable period of time because RespondentPlastics was not making enough money to warrant keepingitopen.He testified that when the figures for the year 1970showed an alarming loss by Respondent Plastics he and hiswife determined to shut down the terminal,and that it wasas result of this determination that he took the action, onAugust 8,of removing the trucks and shut downRespondent Plastics' operations on August 15. He testifiedthathisdecisionhad nothing to do with the unionorganization.Manager Huber testified that Grace Staffordhad on a few occasions in the past mentioned the possibilityof shutting down the terminal but that he was aware of noplans having been made to do so prior to the demand forrecognition by Smith.ConclusionsIconclude that all over-the-road truckdrivers located atthe Respondents'Waterman,Illinois, terminal,excludingsalesmen,clerical employees,guards, professional employ-ees and supervisors as defined in the Act,constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act and that at all timessinceJuly 11, 1970,a majority of the employees in said unithave designated the Charging Party as their exclusiverepresentative for purposes of collective bargaining withrespect to rates of pay,wages, hours of employment, andother terms and conditions of employment.Iconclude that on or about August 3, 1970,and at alltimes since,the Union has requested and is requesting thatRespondents bargain collectively with it with respect torates of pay,wages,hours of employment and other termsand conditions of employment as the exclusive collective-bargaining representative of Respondents'employees insaidunit.Ifurther find that since August 5, 1970,Respondents have refused to bargain collectively with theUnion and that on that date,August 5,1970, Respondentsby Jack Stafford attempted to bargain directly withemployees in the unit notwithstanding the Union'srepresentation of said employees.In this regard Respondents contend thatitwas in factbargaining with the Union through Mr. Harding who wasdesignated as the Union's spokesman.This defense willavail Respondents nothing.In the first place Harding wasnot the Union'sspokesman except for the purpose ofseeking recognition.In the second place all negotiatingdone by Jack Stafford in the meeting of August 5, 1970, waspredicated on his position that he would not recognize theUnion but would shut the plant down rather than sign acontract with the Union.This is not good-faith bargainingwithin the meaning of the Act and such negotiation byRespondents does not vitiate their duty to negotiate withthe Union on demand.I find furtherthat bythe cessationof operations at the Waterman terminal, without negotiat-ing with theUnion,Respondents attempted to undermineand destroy the Union'smajority status.I find that Respondents violated Section 8(a)(1) of theAct byinforming their employeesthat theywould notbargain with the Union,that it would go out of businessbefore bargaining with the Union and that it would not signa contract with theUnion.I find that Respondents violatedSection 8(a)(5) of the Actas well as Section 8(a)(1) byrefusing to bargain with the Union,refusing to recognizethe Union and byattempting to bargain with the employeesin derogation of the Union's authority from the employeesto represent them,all on August5, 1970.Poststrike EventsOn August7AttorneyCarmell addressed a letter toManager Huber at Waterman,Illinois,containing anunconditional offer on behalf of each of the strikingemployees to return to work and asking that Respondentscontact either Carmell or Business Agent Smithor Floyd attheir Elgin, Illinois, office.Respondents contend that on August 9, 1970, JackStafford authorizedAttorneyRabmovitz to represent themin the instant matter and that he attempted to contact theunion representatives without success on August 12 and 13.He eventually talked toAttorneySherman Carmell, whorepresents the Charging Party, on August 13 at which timehe told Carmel]that he had an appointment with the fieldexaminer of the NationalLaborRelations Board on August17 andadvised Carmell that he wanted to negotiate thelabordisputebetweenRespondents and the Union.Accordingto AttorneyRabinovitz,Carmell informed himthat he would have to negotiate with the Union's businessagent with regard to a contract and that he would have toreinstate the employees with backpay.AttorneyCarmell testified that he receivedAttorneyRabinovitz'call on March 13, that Rabinovitz wanted toknow the Union'sposition with reference to settling theunfair labor practice charges and that at no time stated thatthe Employer was willing to recognize and bargain with theUnion.According to Carmell,Rabinovitz agreed to discussthematter with his client and after meeting with therepresentatives of the General Counsel would call back todiscuss the matter further.He never called back.The Respondents contend that at the close of theconversation between Attorneys Rabinovitzand Carmell,AttorneyCarmell agreed to have his client contactAttorneyRabinovitz to enter into negotiations.The ChargingParty on the other hand contends thatAttorneyRabinovitz stated that he had not completed hisinvestigation and would be in contact with the ChargingPartywhen the investigation was complete.IcreditMr.Carmell's testimony in this regard.I am convinced that Mr.Rabinovitz'recollection is at fault.Under examination bythe General Counsel Mr. Rabinovitz testified that a letteraddressed to him on August24, 1970,by Field ExaminerFerree contained an accurate account of a telephoneconversationbetweenAttorneyRabinovitz and FieldExaminer Ferree on August 17. In this letter Ferree quotes 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDRabinovitz as stating that no written reply to Carmell'sletter had been sent as of August 17 and that AttorneyRabinovitz "intended to contact Business Agent Jim Smithabout it." In a return letter dated August 27 to Ferree fromAttorney Rabinovitz he stated that he had to meet with hisclient before he could state his position and added "I feelthat I need this one meeting before I call Business AgentSmith, who I indicated I would call, but will definitely talktoyou after my meeting with the Staffords." I amconvinced by the exchange of correspondence whichAttorney Rabinovitz confirmed on the witness stand that infact his conversation with Attorney Carmell resulted in hisagreeing to consult with his client and contact the unionagents thereafter.Although Attorney Rabinovitz stated in his affidavit thathe had been authorized by his client to offer reinstatementto all employees, the record is clear that he has never doneso. Carmell made an unconditional offer on behalf of eachof the striking employees on August 7 which wasadmittedly received. Harding, Bacon and Elkin, three ofthe truckdrivers, went to Manager Huber on August 10 andoffered to return to work on Stafford's terms without acontract. The only answer they received was that Staffordhad placed the matter in his attorney's hands. Admittedlyno employee has ever been offered reinstatement.Respondents contend that under theDarlingtonrulesthey had a right to close their entire business operation forany reason or no reason and accordingly may not becharged with a violation herein. However this case must bedistinguished fromDarlingtonon its facts. I have foundabove that Respondent Stafford and Respondent Plasticsare the same company. The Waterman terminal wasoperated as no more than one of the terminals of Staffordand about half of its business consisted of interstateshipments under Stafford's authorization. Respondentshave not, as inDarlington,gone out of the business engagedinat the Waterman terminal.Theyhave ceased theirintrastateoperations but are continuing their interstateoperations using their Portage, Wisconsin, drivers operat-ing out of the Portage terminal.?Inany event as the General Counsel points outRespondents by the closure of the Waterman plant musthave succeeded in "chilling" unionism among the Portagedrivers it brought down to cross the picket line and removethe equipment on Saturday, August 8.Respondents before closing the Waterman terminal had aduty to bargain with the Union about the closure of theterminal, with regard to the effects on their drivers of theclosure, even under theDarlingtondecision.Under thecircumstancesof this case, where as I have foundRespondents closed the terminal in retaliation for the unionactivities of their employees, Respondents had a duty tooffer reinstatement to their employees who were unfairlabor practice strikers and who had made an unconditionaloffer to return. I find that by their failure to do soRespondents have additionally violated Section 8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with Respondents' opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.Upon the foregoing findings of fact and upon the entirerecord I make the following:CONCLUSIONS OF LAW1.At all times material herein Respondents haveengaged in commerceas a singleemployer within themeaning of Section 2(6) and (7) of the Act.2.At all times material herein the Charging Party was alabor organization within themeaning ofthe Act.3.All over-the-road truckdrivers located at Respon-dents'Waterman, Illinois,terminal,excludingsalesmen,clericalemployees, guards, professional employees andsupervisorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargaining withinthemeaning of Section 9(b) of the Act, and at all timessinceJuly 11, 1970, a majority of the employees in said unithave designated the Charging Party as their exclusiverepresentative for purposes of collective bargaining withrespect to rates of pay,wages,hours of employment andother terms and conditions of employment.4.At all times since August 3, 1970, the Charging Partyhas requested and is requesting that Respondents bargaincollectively with it with respect toratesof pay, wages, hoursofemployment and other terms and conditions ofemployment as the exclusive collective-bargaining repre-sentativeof Respondents' employees in the unit set forthabove.5.Since August 5, 1970, Respondents have failed andrefused to bargain collectively in good faith with the Unionby the various acts and conduct set forth above.6.By failing and refusing to reinstate their employeeswho are unfair labor practice strikers and who have madean unconditional offer to return to work, Respondents havediscriminated against their employees in violation ofSection 8(a)(3) of the Act.7.By the acts and conduct set forth above and bythreatening to close the plant and discharge employeesbecause of their union activity, Respondents have inter-fered with, coerced and restrained their employees withinthe meaning of Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices violative of Section 8(a)(5), (3) and (1) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.The General Counsel contends that under the circum-6TextileWorkers v Darlington Manufacturing Co,380 U S 263 (1965)Respondents are serving their intrastate customers by interstate shipments7The record does not disclose the extent, if any, to whichthefrom suppliers in Wisconsin or elsewhere PLASTICS TRANSPORT INC.stances of this case Respondents should be ordered toreopen their Waterman terminal and reinstate the employ-ees therein.The Respondents contend on the other handthat the decision to close the plant was economicallymotivated. In circumstances where a plant is closed foreconomic reasons and the violation found was the failure ofthe employer to bargain with the union concerning theclosing, the Board has almost uniformly declined to orderthe reopening of the plant. However in the instant case thecircumstancescompel me to recommend the reopening ofthe plant as the General Counsel asks.Ihave found above that Respondents have not, as inDarlington,ceased to perform the services formerlyperformed from their Waterman plant. At least half of thework from the Watermanterminal wasthe movement ofinterstateshipments under Stafford's authority. Only theintrastateshipments directly attributable to the Plasticsauthority have been discontinued. Respondents have notrelinquished the terminal building which they rented inWaterman but continue to lease under Stafford's name.Respondents had six employees at the time they discrimina-torily shut down the Waterman plant; presumably at leastthree would be required to continue its interstate shippingnow being serviced out of their Portage terminal. This isconsistentwith the testimony of Huber who stated that forthemonths that he continued in Respondents' employ atWaterman there was enough work for three drivers.Respondents' alleged economic motivation appears to bewholly specious. As its accountant testified, two accountingsystems were operated, one placing most of the expenses onRespondent Stafford wherefor Respondent Plastics showeda net profit annually, and the second placing most of theexpenseson Respondent Plastics wherefor it showed a netoperating loss.The accountant testified that neitheraccounting system gives a true picture of the profit and losssituationat the Waterman terminal and he was not asked todevelop a system which would do so or to compute thereasonableexpectation of profit or loss under such asystem.Respondents made much of the fact that JackStafford was not educationally qualified to make such acomputation and Grace Stafford, his wife, who handlesRespondents'financeswas not called as a witness. It isclear from the testimony of Jack Stafford that no decisionto shut down the terminal had taken place prior to themeeting onAugust 5 at which he failed to coerce theemployees to drop the Union. Clearly the decision to shutdown resulted from his failure in that regard.The reopening of the Waterman terminal would entail noadditionalfinancialoutlay other than the institution ofsome form of supervision." The resumption of operationsfrom the Waterman terminal would serve to restore thestatus quo anteto the end that the Union would be able to"Huber is no longer employed by Respondents9Fibreboard Paper Products Corp v N L R B,379 U S 203, 216, cfRoyal Plating and Polishing Co.160 NLRB 99010 1 have not found that the removal of the trucks under thecircumstancesherein violated the Act Rather I have found that theshutdown of the Waterman terminal was a violation The removal of thetrucks under the circumstances of the employees' strike activity was not asignificantstep by Respondents in my opinion The trucksat all timesbelonged toStafford andwere useableand were usedin its operations59engage in meaningful bargaining without undo disturbanceof the present economic posture of Respondent .9Respondents contend that the only appropriate means bywhich the alleged question concerning representation couldbe resolved is byan electionconducted by the Board. Ihave found above that all employees of Respondents weremembers of the Union at the time it made its demand andthatRespondents engaged in direct and massive unfairlabor practices to dissipate the majority so attained by theUnion. The record also reveals that after Respondents'removal of their trucks 10 at least three of the six employeescame to Manager Huber and offered to return to workunder Stafford's conditions, i.e., without a union contract.This direct evidence renders unnecessary any presumptionsor inferences such as have led some courts to requireadditional consideration by the Board whether Respon-dents' acts may be considered to have rendered an electionimpossible.Here the undermining of the Union wasdemonstrably effective. Accordingly the appropriate reme-dy must necessarily be an order that Respondents bargainwith the Union on demand in the unit set forth above.Finally, with regard to the unfair labor practice strikerswho sought reinstatement with Respondents, an effectiveremedy for Respondents' failure to reinstate them shouldinclude backpay for the period of time between the receiptby Respondents on August 10 of their offer and such timeas they are reinstated or have declined reinstatement.Upon the basis of the foregoing findings of fact, andconclusions of law and upon the entire record in the case, Ihereby issue the following recommended: IiORDERRespondentsPlasticsTransport Inc. and StaffordTrucking Inc., their officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively with the Union as theexclusive bargaining representative of Respondents' em-ployees in the appropriate unit by failing and refusing tobargain on demand with said Union, by attempting tobargain unilaterally with the employees to the detriment ofthe Union and by unilaterally shutting down their terminalthereby terminating the employment of the unit employeeswithout prior bargaining with the Union or any other labororganization they may select as their representative.(b) Discouraging membership in the Union by failing andrefusing to grant reinstatement upon the unconditionaloffer of unfair labor practice strikers therefor or in anyother manner discriminating against them with respect totheir hire or tenure of employment or any other term orcondition of employment.(c) Interfering with, restraining or coercing their employ-ees in the exercise of their statutory rights by threatening toThere is no showing that Stafford has disposed ofthemor that they are notavailable to be returned to the Waterman terminal to the extent that theyare needed upon its reopeningii In the event no exceptions are filed as provided by Section 10246 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adoptedby theBoard andbecome its findings,conclusions,and order,and all objections thereto shallbe deemed waived for all purposes 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDshut down the terminal in the event they insisted onrepresentation by the Union.(d) In any like or related manner interfering with,restraining or coercing their employees in the right to self-organization, to form their own labor organizations, to joinor assist the Union or any other labor organization, tobargain collectivelywith representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Resume operations from the Waterman, Illinois,terminal and offer reinstatement to their striking employeeswho have made an unconditional offer of reinstatement.(b) Upon request bargain collectively with the Union asthe exclusive representative of all employees in the unit setforth above and if an agreement is reached, upon request,sign a contract embodying the same.(c)Notify immediately the above-mentioned individuals,ifpresently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement, upon applicationafter discharge from the Armed Forces, in accordance withtheSelectiveServiceAct and the Universal MilitaryTraining and Service Act.(d) Post at their terminal in Waterman, Illinois, and attheir terminal in Portage,Wisconsin,12 copies of theattached noticemarked "Appendix " 13 Copies of saidnotice, on forms provided by the Regional Director forSubregion 38 (Peoria, Illinois), after being duly signed byRespondents' representative, shall be posted by Respon-dents immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Subregion 38 inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondents have taken to complyherewith.1412As I have found aboveRespondents'closing of theWatermanterminal necessarily came to the attention of the Portage drivers who wererequired toremove thetrucks frombehind theUnion's picket line inWaterman,IllinoisAccordingly in order todissipate the chilling effect ofthis action the posting of notices in Portage is required13 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed toread "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONAL LABOR RELATIONS BOARD "14 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegional Director for Subregion 38, in writing,within 20 daysfrom the date of thisOrder,what steps the Respondents have taken tocomply herewith "APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a Trial in which all sides had a chance to giveevidence the National LaborRelationsBoard has foundthat we violated the National LaborRelationsAct and hasordered us to post this notice. The Act gives all employeesthese rights:To engage in self-organizationTo form, join or help unionsTo bargain collectively through representatives oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these thingsWE WILL NOT do anything that interferes with,restrains,or coerces employees with respect to theserights.WE WILL NOT threaten our employees with closingthe terminal if they insist on representation by Local330,General Chauffeurs, Salesdrivers and Helpers,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, orany other labororganization.WE WILL NOT refuse to bargain with the above-named labor organization or any other labor organiza-tion as a representative of our employees in the unitconsisting of all truckdrivers at our Waterman, Illinois,plant.WE WILL NOTdiscriminate against ouremployees byrefusing to reinstate unfair labor practice strikers whohave made an unconditional offer to return to work.WE WILL bargain collectively with the above-namedlabor organization or any other labor organizationrepresenting our employees in a unit consisting of alltruckdrivers at theWaterman terminal with regard towages, hours, and conditions of employment or anyother terms or conditions of employment and, in theevent agreement is reached,we will,upon its request,sign a written agreement containing the terms andconditions thereof.WE WILL reinstate the employees of the Watermanterminal who were unfair labor practice strikers andhave made unconditional offers of reinstatement andWE WILL make them whole for any pay lost by them as aresult of our failure to reinstate them when they firstrequested reinstatement.PLASTICS TRANSPORT INC.AND STAFFORD TRUCKINGINC.(Employers)DatedBy(Representative)(Title)We will notify immediately the above-mentioned individu-als, if presentlyserving inthe Armed Forces of the United PLASTICS TRANSPORT INC.61States,of the right to full reinstatement, upon applicationafter discharge from the Armed Forces,in accordance withtheSelectiveServiceAct and the Universal MilitaryTraining and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby anyother material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,SavingsCenter Tower,10th Floor, 411 Hamilton Boule-vard,Peoria,Illinois61602,Telephone 309-673-9061,Extension 282.